Title: To James Madison from James Bowdoin, [7] December 1805
From: Bowdoin, James
To: Madison, James


          
            Duplicate.
            Sir,
            Paris Dec. 2nd [7th] 1805.
          
          My last letter to you was dated at London Sep 3., which place I did not leave untill the 14. of Octo, owing to some disappointment in receiving a passport from hence. My passage from Gravesend to Rotterdam was no less, than eight Days, and part of the time very dangerous. By industriously pursuing our journey after landing, we arrived here on the eveng. the 1st of Nov. I have been since engaged in making myself known to our minister and to some of the public functionaries in this City. Mr Tallerand, the minister for foreign affairs, I found to be with the Emperor, who had put himself at the head of his armies in Germany. Upon the 12. nov. Gen Armstrong communicated and delivered to me your letter of the 23 of May last to Mr Monroe, accompanied with yours of the 16th of June, stating to me at the same time, that he apprehended a few days would give other instructions upon the subject of our controversy with Spain: and that he had transmitted to you certain informal propositions from this Govt., accompanied with suggestions of his own upon the same subject: to which, it could not be long before, he should receive your reply. I then stated to him, that from a conference, held in London with Mr Monroe and Mr Erving, it had been thought adviseable under existing circumstances, and that it had been agreed, that Mr E. should proceed to Madrid to relieve Mr Pinckney, be there introduced as Secretary of Legation, or as charge d’affaires under Mr Pinckney’s appointment, as he should deem best, taking care, that the Spanish Govt. should be duly impressed with the idea, that he was uninstructed and uninformed as to the ground our Govt. meant finally to take in consequence of the failure of Mr Monroe’s negotiations. That I was to proceed to this City, here to confer with him, General Armstrong, as to the views and designs of this Govt., and to wait for the arrival of your further instructions before I proceeded to Madrid. This plan I have litterally pursued, as being the best, that could be devised in the present posture of our affairs; and to this plan I shall continue to adhere, unless diverted from it by circumstances, which shall promise a favorable issue. Perhaps you may enquire why I did not immediately upon the receipt of your letter to Mr Monroe of the 23 of May proceed for Madrid, and act under that Instruction. To which I reply, that I daily expected to receive direct dispatches from you: that it appeared by the Letter itself as well, as by that of the 16th. of June to Genl. Armstrong, that you were not in possession of all the facts and documents, relating to the failure of the negotiations; that it would have been contrary to the opinions of Mr Monroe and General Armstrong as well, as to the concerted arrangement, aforementioned. That Mr Erving was already at Madrid, and had not been heard from, but had doubtless given the impression, which had been preconcerted and which in the nature of things would have weakened the ground of any propositions, not predicated upon direct and positive instructions. In confirmation of these facts permit me to transcribe a few extracts from letters, which I have lately received from Mr Erving at Madrid. “In this view” says Mr E in his Letter of the 29. of October “I thought it necessary, that it should be distinctly understood, that my appointment was of an old date; that I had preceded you merely for the purpose of relieving Mr Pinckney, and to hold the ground, till the orders of the Presidt. should authorize your taking it. The same reasons, which operated to prevent your coming, applied, in a less degree to myself. Mr Pinckney fully agreed with me upon this point” &c. In another part of the same letter he observes, “that you will be much gratified in knowing, that nothing has occurred here, since your first landing in St. Ander, to occasion regret on account of the measures which you took. Since the departure of Mr Monroe every thing has remained in statu quo. Mr Pinckney has not received a word for many months. There is therefore no discussion upon the tapis, and not the least probability, that they will ratify the convention.” In his last letter of the 19th. Nov. received only three days since, he says, “you will best determine as to the time of leaving Paris, but my opinion extremely concurs with Mr Monroe’s, and in the presumption, that this line of conduct was fixed, I have given it to be understood, that you will not move till directed expressly to do so: You see therefore, that a great effect, and probably a prejudicial one, would be produced by your coming hither at this time, but you will determine how far &c.”
          From these extracts it is pretty clear, that no advantage can be expected from departing from the plan concerted with Mr Monroe in London, and I conceive my self in the best possible position, Mr Erving being at Madrid, to receive your further instructions, and to act to effect under every contingent. My powers, to be sure, are at present very limitted, resting chiefly upon my commission upon conditional rather, than positive instructions. I have happily recovered my health, am tolerably acquainted with the posture of our affairs, and am anxiously disposed to execute to effect the commission with which I am charged: my situation is however somewhat delicate as well, as difficult, and I hope, I shall continue to receive the President’s and your confidence as far at least, as I may be thought worthy of it, to relieve me as much, as possible, from local or particular embarrassment, whether it may arise from etiquette, or any other cause in reference to our controversy with Spain.
          The events of Mr Monroe’s negotiations with other circumstances have given rise to opinions unfriendly to the independence of Spain: and it is now made a clear case, that without the officious interference of this Govt. our negotiations at Madrid would have had a more favorable issue: permit me then to suggest to you, whether your instructions in future should not provide for this contingent? That those who negotiate should execute the treaty: or if it should prove a mixed transaction and be made under the influence of both Govts., whether coincident powers may not be required? The peculiar situation of the Spanish to this Govt., and the political connection of both, induce me to the enquiry. Delicacy to Gen. Armstrong’s situation, as connected with my own responsibility, leads me to hope, that with whatever powers the president may see fit to charge me, they should be explicit in their terms, efficient to the purpose, and clear and definitive in their expression. What renders this circumstance the more important is, that whilst Gen. Armstrong supposes, that the controversy is to be adjusted here, Mr E. in his last letter observes to me, “I never was of the opinion, that the business was to be done at Paris, and I am much less so now”: “on the contrary I am well persuaded” &c “that it should be settled here” &c. I hope Sir, I shall neither incur suspicion or blame, or be thought too particular in making these suggestions; They are grounded upon no hostility to Genl. Armstrong, but are suggested with the best views to the continuance of our friendship and harmony, and that the President’s and your expectations may be finally realized.
          With respect to the course which our disputes with Spain will probably take, it is very uncertain. It is however an ascertained fact both by Mr Pinckney & Mr Erving, that the convention of 1802 will not be ratified: Gen. Armstrong is also of the same opinion: whether this arises from the secret intervention of this Govt. to engraft its own views upon our disputes with Spain, I know not: It is however pretty clear, that if this Government should actually interfere, and a treaty should be attempted under its influence, four principal points will be insisted on. 1. That the eastern boundary of Louisiana does not include West Florida, but is limitted to the Rivers Mississippi and Ibberville, and to the Lakes Maurepas and Portchartrain 2. That a tract of country should remain unoccupied by either party on the western limits forever. 3. That she will not permit Spain to stipulate to indemnify our citizens for spoliations by french cruizers fitted out of Spanish ports; and lastly: that she will endeavor to obtain as large a sum, as possible, from the UStates for east and West Florida.
          In confirmation of the first of these points, you will permit me to refer you to Mr Tallerand’s letter of the 25th. Dec. last in reply to Mr Monroe’s note of the 8th of Nov. preceeding; in which you will find the arguments and detailed view of the opinions of this Govt. respecting the eastern boundaries of Louisiana. With respect to the Second point; altho’ the western boundary is well known to the Spanish and French Govts. to be the Rio del norte or Rio Bravo, yet it will insist upon a tract of land to lay uncultivated and unoccupied for a term of years at least, if not forever, with a view of rendering the frontier the more secure, as well, as to palliate the disadvantages of having ceded Louisiana to the US., more especially, as she may suppose, that the U States may hold that part of the territory in no high estimation, and as one of Mr Monroe’s propositions went to the same object. With respect to the third point: french spoliations authorized in Spanish ports, it is true, that Mr Tallerand’s letter of the 25th. is silent as to this part of Mr Monroe’s note, probably owing to Rules which govern his official proceedings, and which may be explained by his letter to Mr Livingston, dated the 14. of ventose 14. year wherein he says, “il est tout-a-fait contre les maxims du gouvernement de la republique de mettre ensemble rapports importants et delicats de la politique avec des ca[l]culs de solde et des interêts d’argent.” But I understand that both the spanish and french Govts. conceive those demands to be satisfied by the ratification of our treaty with France in the year 180  : and from the energy with which this claim was repelled by the Spanish, and probably at the instance of this Government, and renders it quite unlikely it will ever be admitted. With respect to the fourth and last point (the sum to be paid) it will doubtless be required to be to as great an amount, as the U States can in any way be induced to allow: not less with a view of obtaining the approbation of the Spanish Government, than with the design of drawing into its treasury through a loan from Spain as great a supply of Cash, as possible, to meet present exigencies, and for the want of which this Govt. is known to be greatly embarrassed: and with the view of enlarging this sum, it will be expected, that the indemnities for Spanish spoliations shall be discharged by bills upon the Spanish Colonies: There is more reason I apprehend to distrust the success of our negotiations from these money projects, than from any other cause.
          With respect to the late capture of our vessels by British cruizers, implicating the peace of the U States & aimed as a direct blow at the commerce of France and Spain, it appears, as yet to have produced no effect upon this Govt. The Emperor and minister for foreign affairs being both absent and engaged in affairs which, require their whole attention, it is not probable, that their sentiments upon this subject can be ascertained, untill their return to Paris, which is shortly expected, and certainly, as it is said, before the 1st. of January. No satisfactory opinions can be drawn from other sources upon this subject, as there is a certain reserve in the ministers of all the departments, arising from an extreme jealousy of each other. But as our commerce and the principles on which it is maintained must be of great importance, both to France and Spain not only in reference to their colonies, revenues, manufactures and produce, but in the supply of both with the goods and productions of the east and west Indies, our present difficulties with England, and the terms upon which we may sustain our neutrality, are of great consequence and offer strong motives on the part of both governments for an equitable adjustment of our disputes with Spain.
          Having thus stated to you my present situation, and the best facts I am able to procure upon the subject of our differencies, it does not belong to me to recommend to the President the measures to be pursued, to give force and effect to the pending negotiations: But it is my opinion, that unless some favorable circumstance shall grow out of our complaints for the capture of our vessels by British cruisers, or some decisive step be taken by taking possession of some part of the contested territory, or the payment of a large sum be authorized, our negotiations will be languid and inefficient, and probably trained out to an interminable length.
          In whatever point of view this subject may be regarded, whether in reference to France or Spain, I think it my duty to suggest, that one principle should be kept steadily in view: That the U States should pursue that line of conduct, which best comports with their present interest, regardless of the views or feelings of this or the Spanish Govt., I take it, that they are neither in a situation to bring their force to bear, nor in a condition to go to war with the U States, and that our commerce is absolutely necessary to both; from which I infer, that if they should be pressed to the alternative of an open rupture, or to yield the points in controversy, they will be obliged to give way. The politicians of Europe in the present day are governed more by the interests of the moment, than by speculations upon future contingencies. That as gratitude or past favor among nations produces no influence against a present object of national interest or aggrandizement, so upon the other hand, if they find themselves obliged to yield to the effects of a like interest in other nations, altho’ it may induce a present irritation, it will prove only transient and momentary. If this is a just principle, the U States can have nothing to fear from these Govts, especially the Spanish by a decisive line of conduct. Please to present my most respectful regards to the President, and believe me always with the greatest esteem and respect Sir, Your faithful and most obedient Servant
          
            James Bowdoin
          
        